EXHIBIT 10.1

 

FRANCHISE HOLDINGS INTERNATIONAL

 

INVESTOR SUBSCRIPTION AGREEMENT (the "Subscription Agreement") dated February
10, 2015 between FRANCHISE HOLDINGS INTERNATIONAL, INC., a Nevada corporation
(the "Company") and the person or persons executing this Agreement on the last
page (the "Subscriber"). All documents mentioned herein are incorporated by
reference.

 

1. Description of the Offering. This Subscription Agreement is for shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”). This
Offering (the “Offering”) is made only to accredited investors who qualify as
accredited investors pursuant to the suitability standards for investors
described under Regulation S of the Securities Act of 1933, as amended (the
“Securities Act”) and who have no need for liquidity in their investments. As of
this Offering, there is a limited public market for the Common Stock and no
assurance can be given that the market will further develop, or that it will be
maintained so that any subscribers in this Offering may avail any benefit from
the same. The Common Stock is currently quoted on the OTCQB under the symbol
“FNHI.”

 

THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS PERMITTED UNDER
SUCH ACT OR SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

2. Terms of the Subscription. The subscription is for shares of Common Stock
(the “Shares”) at a purchase price of $0.138 per Share for an aggregate offering
amount of Two Hundred Thousand Dollars ($200,000).

 

3. Other Terms of the Offering. The execution of this Subscription Agreement
shall constitute an offer by the Subscriber to subscribe for the Shares in the
amount and on the terms specified herein. The Subscriber must also complete and
execute the Subscriber Questionnaire attached hereto. The Company reserves the
right, in its sole discretion, to reject in whole or in part, any subscription
offer. If the Subscriber's offer is accepted, the Company will execute a copy of
this Subscription Agreement and return it to Subscriber.

 

4. Subscription Payment. Subscription for the Shares requires a cash investment
and the subscription price will be payable in full upon acceptance of the
subscription. The Company reserves the right, in its sole discretion, to accept
fractional subscriptions.

 

 
1


--------------------------------------------------------------------------------




  

5. The Company's Representations and Warranties. The Company hereby represents
and warrants as follows:

 

(a) The Company is a corporation duly formed and in good standing under the laws
of the State of Nevada with full power and authority to conduct its business as
presently contemplated;

 

(b) The Company warrants and covenants that there are no material misstatements
or omissions in this Subscription Agreement or any information provided of the
Offering documents herein;

 

(c) The Company has the power to execute, deliver and perform this Subscription
Agreement and any other agreement contemplated herein; and

 

(d) All of the Company’s operations are undertaken by and through our
wholly-owned subsidiary, Truxmart Ltd (“Truxmart”), an Ontario (Canada)
corporation located at 1895 Clements Road, Suite 155, Pickering, Ontario CANADA
L1W 3R8

 

6. Subscriber's Representations, Warranties and Covenants. The undersigned
understands and acknowledges that the Shares subscribed for herein are being
offered and sold under one or more of the exemptions from registration provided
for in Section 3(b), 4(2) and 4(6) of the Securities Act including, Regulation S
and/or Regulation D promulgated thereunder, that the undersigned acknowledges
that the Shares are being purchased without the undersigned being offered or
furnished any offering literature, prospectus or other material, financial or
otherwise, and that this action has not been scrutinized by the United States
Securities and Exchange Commission or by any regulatory authority charged with
the administration of the securities laws of any state. The undersigned hereby
further represents and warrants as follows:

 

(a) The undersigned confirms that he understands and has fully considered, for
purposes of this investment, the risks of an investment in the Shares and
understands that: (i) this investment is suitable only for an investor who is
able to bear the economic consequences or losing his entire investment, (ii) the
purchase of the Shares is a speculative investment which involves a high degree
of risk of loss by the undersigned of his entire investment, and (iii) that
there will be no public market for the Shares and accordingly, it may not be
possible for the undersigned to liquidate an investment in the Shares in case of
an emergency.

 

(b) The Subscriber is an "Accredited Investor" as defined in Rule 501(a) of
Regulation D under the Securities Act. This representation is based on the fact
that the Subscriber, inter alia, is an accredited individual who, together with
the Subscriber’s spouse, have a net worth of at least $1,000,000, exclusive of
the value of your primary residence and less any indebtedness secured by your
primary residence in excess of the fair value of such residence and less any
loss in value of your primary residence in the last 60 days or the Subscriber,
individually, has had net income of not less than $200,000 during the last two
years, and reasonably anticipates that the Subscriber will have an income of at
least $200,000 during the present year and the next year, or joint income with
your spouse in excess of $300,000 in each of those years, and reasonably expects
to reach the same income level in the current year.;

 

(c) If the Subscriber is a corporation, partnership, trust or any unincorporated
association: (i) the person executing this Subscription Agreement does so with
full right, power and authority to make this investment; (ii) that such entity
was not formed for the specific purpose of making an investment in the Company;
and (iii) that all further representations and warranties made herein are true
and correct with respect to such corporation, partnership, trust and
unincorporated association;

 

(d) The address set forth below is the Subscriber's true and correct residence
or place of business, and the Subscriber has no present intention of becoming a
resident of any other state or jurisdiction;

 

 
2


--------------------------------------------------------------------------------




  

(e) The Subscriber understands and agrees that the Company prohibits the
investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department's Office of Foreign
Assets Control[1] ("OFAC"), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure[2], unless the Company, after being specifically notified by the
Subscriber in writing that it is such a person, conducts further due diligence,
and determines that such investment shall be permitted, or (iv) for a foreign
shell bank[3] (such persons or entities in (i) – (iv) are collectively referred
to as "Prohibited Persons").

 

(f) The Subscriber represents, warrants and covenants that: (i) it is not, nor
is any person or entity controlling, controlled by or under common control with
the Subscriber, a Prohibited Person, and (ii) to the extent the Subscriber has
any beneficial owners[4], (a) it has carried out thorough due diligence to
establish the identities of such beneficial owners, (b) based on such due
diligence, the Subscriber reasonably believes that no such beneficial owners are
Prohibited Persons, (c) it holds the evidence of such identities and status and
will maintain all such evidence for at least five years from the date of the
Subscriber's complete withdrawal from the Company, and (d) it will make
available such information and any additional information requested by the
Company that is required under applicable regulations.

 

(g) If any of the foregoing representations, warranties or covenants cease to be
true or if the Company no longer reasonably believes that it has satisfactory
evidence as to their truth, notwithstanding any other agreement to the contrary,
the Company may, in accordance with applicable regulations, freeze the
Subscriber's investment, either by prohibiting additional investments, declining
or suspending any withdrawal requests and/or segregating the assets constituting
the investment, or the Subscriber's investment may immediately be involuntarily
withdrawn by the Company, and the Company may also be required to report such
action and to disclose the Subscriber's identity to OFAC or other authority. In
the event that the Company is required to take any of the foregoing actions, the
Subscriber understands and agrees that it shall have no claim against the
Company, and its respective affiliates, directors, members, partners,
shareholders, officers, employees and agents for any form of damages as a result
of any of the aforementioned actions.

___________________

1 The OFAC list may be accessed on the web at http://www.treas.gov/ofac.

 

2 Senior foreign political figure means a senior official in the executive,
legislative, administrative, military or judicial branches of a foreign
government (whether elected or not), a senior official of a major foreign
political party, or a senior executive of a foreign government-owned
corporation.  In addition, a senior foreign political figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.  The immediate family of a senior
foreign political figure typically includes the political figure’s parents,
siblings, spouse, children and in-laws.  A close associate of a senior foreign
political figure is a person who is widely and publicly known internationally to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

 

3 Foreign shell bank means a foreign bank without a physical presence in any
country, but does not include a regulated affiliate.  A post office box or
electronic address would not be considered a physical presence.  A regulated
affiliate means a foreign shell bank that: (1) is an affiliate of a depository
institution, credit union, or foreign bank that maintains a physical presence in
the United States or a foreign country, as applicable; and (2) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union, or foreign bank.

 

4 Beneficial owners will include, but not be limited to: (i) shareholders of a
corporation; (ii) partners of a partnership; (iii) members of a limited
liability company; (iv) investors in a fund-of-funds; (v) the grantor of a
revocable or grantor trust; (vi) the beneficiaries of an irrevocable trust;
(vii) the individual who established an IRA; (viii) the participant in a
self-directed pension plan; (ix) the sponsor of any other pension plan; and (x)
any person being represented by the Subscriber in an agent, representative,
intermediary, nominee or similar capacity.  If the beneficial owner is itself an
entity, the information and representations set forth herein must also be given
with respect to its individual beneficial owners.  If the Subscriber is a
publicly-traded company, it need not conduct due diligence as to its beneficial
owners.

 

 
3


--------------------------------------------------------------------------------




 

(h) The Subscriber agrees to indemnify and hold harmless the Company, its
respective affiliates, directors, members, partners, shareholders, officers,
employees and agents from and against any and all losses, liabilities, damages,
penalties, costs, fees and expenses (including legal fees and disbursements)
which may result, directly or indirectly, from any inaccuracy in or breach of
any representation, warranty, covenant or agreement set forth in this Agreement.

 

(i) The Subscriber has received and read or reviewed, is familiar with and fully
understands the documents furnished by the Company. The Subscriber also fully
understands this Subscription Agreement and the risks associated with this
interest and confirms that all documents, records and books pertaining to the
Subscriber’s investment in the Shares and requested by the Subscriber have been
made available or delivered to the Subscriber by the Company;

 

(j) The Subscriber has had an opportunity to ask questions of and receive
answers from, the Company or a person or persons acting on its behalf,
concerning the terms and conditions of this investment and confirms that all
documents, records and books pertaining to the investment in the Shares and
requested by the Subscriber has been made available or delivered to the
Subscriber;

 

(k) The Subscriber will be acquiring the Shares, solely for the Subscriber's own
account, for investment and not with a view toward the resale, distribution,
subdivision or fractionalization thereof; and the Subscriber has no present
plans to enter into any such contract, undertaking, agreement or arrangement;

 

(l) The Subscriber acknowledges and understands that as of this Offering there
is a limited public market for the Shares and no assurance can be given that the
public market will continue to exist or further develop for the Shares offered
hereby, or if it will be maintained so that any subscribers in this Offering may
avail any benefit from the same;

 

(m) The Subscriber's compliance with the terms and conditions of this
Subscription Agreement will not conflict with any instrument or agreement
pertaining to the Shares or the transactions contemplated herein; and will not
conflict in, result in a breach of, or constitute a default under any instrument
to which the Subscriber is a party;

 

(n) The Subscriber will seek its own legal, tax and investment advice concerning
tax implications attendant upon the purchase of the Shares and understands and
accepts that the Company is relying upon this representation insofar as
disclosure of tax matters is concerned;

 

(o) The Subscriber hereby acknowledges and represents that the Subscriber is
aware of the information set forth in this document and in any exhibits attached
hereto; and

 

(p) The foregoing representations and warranties are true and accurate as of the
date hereof and shall be true and accurate as of the date of delivery of the
subscription to the Company and shall survive such delivery. If, in any respect,
such representations and warranties shall not be true and accurate, the
Subscriber shall give written notice of such fact to the Company, specifying
which representations and warranties are not true and accurate and the reasons
therefor.

 

7. Risk Factors. THE SUBSCRIBER ACKNOWLEDGES THAT THERE ARE SIGNIFICANT RISKS
ASSOCIATED WITH THE PURCHASE OF THE SHARES AND THAT SUCH SHARES ARE HIGHLY
SPECULATIVE AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A TOTAL LOSS
OF HIS OR HER ENTIRE INVESTMENT. The Subscriber represents and warrants that he
or she has carefully considered and reviewed the following risks in reaching a
determination to purchase the Shares:

 

 
4


--------------------------------------------------------------------------------




  

Risks of Purchasing Shares:

 

Shares eligible for future sale under Rule 144 may adversely affect the market
for our securities.

 

From time to time, certain of our stockholders who hold restricted securities
may be eligible to sell all or some of their shares of common stock by means of
ordinary brokerage transactions in the open market pursuant to Rule 144,
promulgated under the Securities Act, subject to certain limitations. Although
current stockholders may have no current intention or ability to sell their
shares, any substantial sales by holders of our common stock in the future
pursuant to Rule 144 may have a material adverse effect on the market price of
our securities.

 

The price of our common stock is subjected to volatility.

 

The market for FNHI’s common stock is highly volatile. The trading price of
FNHI’s common stock is subject to wide fluctuations in response to, among other
things, quarterly variations in operating and financial results, and general
economic and market conditions. In addition, statements or changes in opinions,
ratings, or earnings estimates made by brokerage firms or industry analysts
relating to their markets or relating to FNHI could result in an immediate and
adverse effect on the market price of our common stock. The highly volatile
nature of FNHI’s stock prices may cause investment losses for their
shareholders. If securities class action litigation is brought against FNHI,
such litigation could result in substantial costs while diverting management's
attention and resources.

 

Disruptions in global financial markets and deteriorating global economic
conditions could cause lower returns to investors.

 

Disruptions in global financial markets and deteriorating global economic
conditions could adversely affect the value of FNHI’s common stock. The current
state of the economy and the implications of future potential weakening may
negatively impact market fundamentals, resulting in lower revenues and values
for FNHI’s business opportunities and investments.

 

If securities or industry analysts do not publish research or reports about
FNHI’s business or if they issue an adverse or misleading opinion regarding FNHI
stock, its price and trading volume could decline.

 

The trading market for FNHI’s common stock will be influenced by the research
and reports that industry or securities analysts publish about FNHI or its
business, if any.

 

 
5


--------------------------------------------------------------------------------




  

Our shares will be deemed to be "penny stocks" as defined in the Securities
Exchange Act of 1934, as amended, and, as a result, will be subject to various
eligibility and disclosure requirements on broker-dealers engaged in the resale
of these shares.

 

The shares offered in this prospectus will be "penny stocks" as that term is
defined in the Securities Exchange Act of 1934, as amended, (the ‘Exchange Act”)
to mean, among other definitions, equity securities with a price of less than
$5.00 per share.

 

Under the penny stock regulations, a broker-dealer selling a penny stock to
anyone other than an established customer or an accredited investor must make a
special suitability determination regarding the purchaser and provide special
disclosure documents to the purchaser. The imposition of these suitability
standards and special disclosures could reduce an investor's ability to resale
the shares at a time or price desired. See the section "Market for Common Equity
and Related Stockholder Matters."

 

If we fail to remain current on our reporting requirements, we could be removed
from quotation by the OTCQB, which would limit the ability of broker-dealers to
sell our securities and the ability of shareholders to sell their securities in
the secondary market.

 

Companies quoted on the OTCQB must be reporting issuers under Section 12 of the
Exchange Act, and must be current in their reports under Section 13 of the
Exchange Act, in order to maintain price quotation privileges on the OTCQB. If
we fail to remain current on our reporting requirements, we could be removed
from the OTCQB. As a result, the market liquidity for our securities could be
adversely affected by limiting the ability of broker-dealers to sell our
securities and the ability of shareholders to sell their securities in the
secondary market.

 

Risks Related to Our Business:

 

We have limited operating history, our financial position is not robust, and we
lack profitable operations to date.

 

TruXmart has incurred net losses since inception and may continue to incur net
losses while it builds its business and as such it may not achieve or maintain
profitability. The Company’s limited operating history makes it difficult to
evaluate its business and prospects, and there is no assurance that the business
of the Company will grow or that it will become profitable.

 

TruXmart has been in existence for approximately three years, which is
relatively short compared to our competitors. While the Company has experienced
recent substantial growth in our revenues in 2014 over 2013, there is no
assurance that our revenues will continue to experience such a trend line, nor
even that our revenues will continue to grow. Because of our limited operating
history it is difficult to extrapolate any meaningful projections about the
Company’s future. We do not have significant assets with which to press our
plans forward.

 

Our competitors are significantly better funded than we are. This could prove
detrimental in that we may not have the funds with which to procure a sufficient
supply of product to meet demand at some point. Our competitors could engage in
predatory pricing or other tactics in an attempt to eliminate our market share.
The Company has incurred net losses since inception, and may continue to incur
net losses while it builds its business, and as such it may not achieve or
maintain profitability.

 

 
6


--------------------------------------------------------------------------------




  

Our future growth may be limited.

 

The Company’s ability to achieve its expansion objectives and to manage its
growth effectively depends upon a variety of factors, including the Company’s
ability to internally develop products, to attract and retain skilled employees,
to successfully position and market its products, to protect its existing
intellectual property, to capitalize on the potential opportunities it is
pursuing with third parties, and sufficient funding. To accommodate growth and
compete effectively, the Company will need working capital to maintain adequate
inventory levels, develop additional procedures and controls and increase,
train, motivate and manage its work force. There is no assurance that the
Company’s personnel, systems, procedures and controls will be adequate to
support its potential future operations. There is no assurance that the Company
will generate revenues from its prospective sales partners and be able to
capitalize on additional third party manufacturers.

 

We rely on third parties.

 

Suppliers: Currently, the Company relies on two third party manufacturers to
produce its products in China. These products are only available from a limited
group of manufacturers, because of our product development alliances with these
manufacturers. Under this alliance arrangement, each of the Company’s products
are designed and engineered in co-operation with one of our two contract
manufactures in China and, accordingly, each tonneau (a hard or soft cover for
the bed of a pick-up truck designed to increase mileage and to protect items
from inclement weather and potential theft) cover product can only be
manufactured by the specific manufacturer with which they have been developed.
Moreover, the tools, molds, specific grade of materials and assembly techniques
are exclusive to the manufacture with which the product was developed.
Manufacturing could be switched, but it would take time and there are no
guarantees the product would be identical or that the Company would have
sufficient inventory in the given product(s).

 

The Company’s reliance on outside manufacturers generally involves several
risks, including: an inability to obtain an adequate supply of required
products; the discontinuance of a product by a third-party contract
manufacturer; an acquisition of the manufacturer by one of the Company’s
competitors; delays or long lead times in receiving products from manufacturers;
constraints on the ability of the supplier to operate as efficiently and quickly
as required and less control over quality and pricing of components. There is no
assurance that the Company’s manufacturers will continue to produce the products
it requires in order to conduct business, which in turn would materially
adversely affect its ability to generate revenue and profits.

 

Distribution: The Company relies on third party distribution entities (wholesale
and retail) to sell its products. The Company relies on third party wholesalers
to distribute its products to retail locations, over which the Company has
little to no control in the wholesale or retail pricing and product placement
and other marketing issues. Its products could be priced higher to the end user
than its competition, which would have a detrimental effect on the Company’s
sales. The Company relies on a third party online retailer to sell its products
directly to the retail market. The Company has little to no control over pricing
and other retail issues such as product placement, which could have a direct
effect on the Company’s revenues.

 

In its desire to maintain a competitive position in the market, we have
implemented and enforce a strict “MAP” (Manufacturers Authorized Price). MAP
typically refers to the definite retail pricing of each of our products and
differs between the Canadian and U.S. markets. Our products’ MAP pricing is set
to be competitive in relation to competing products while allowing our
distributor, dealer and retailer customer base to generate respectable margins
of profit.

 

 
7


--------------------------------------------------------------------------------




  

Moreover, if our MAP pricing is violated by a product being advertised or sold
above or below the then current MAP price, we take necessary steps with our
customer(s) to remediate pricing to continue and maintain our competitive
position in the marketplace. There are no guarantees that MAP pricing and other
various forms of pricing and product control measures can be effectively
monitored and enforced, especially as the Company’s market saturation grows.

 

There are risks associated with outsourced production.

 

As outlined above, the Company outsources the manufacture of products to two
contract manufacturers in China. In doing so, the Company selects its
manufacturers, screened in advance based on their capabilities, supply capacity,
reputation and other relevant traits. Nonetheless, the possibility of delivery
delays, product defects and other production-side risks stemming from
outsourcers cannot be eliminated. In particular, inadequate production capacity
among outsourced manufacturers could result in the Company being unable to
supply enough product amid periods of high product demand, the opportunity costs
of which could be substantial.

 

There are risks associated with outsourced production in China.

 

Changes in Chinese laws and regulations, or their interpretation, or the
imposition of confiscatory taxation or restrictions are matters over which the
Company has no control. While the current leadership, (and the Chinese
government), have been pursuing economic reform policies that encourage private
economic activity and greater economic decentralization, there is no assurance,
however, that the Chinese government will continue to pursue these policies, or
that it will not significantly alter these policies from time to time without
notice.

 

For example, the Chinese government has enacted some laws and regulations
dealing with matters such as corporate organization and governance, foreign
investment, commerce, taxation and trade. However, their experience in
implementing, interpreting and enforcing these laws and regulations is limited
and, in turn, our ability to enforce commercial claims or to resolve commercial
disputes is unpredictable. If our business ventures with Chinese manufacturers
were unsuccessful, or other adverse circumstances arise from these transactions,
we face the risk that the parties to these ventures may seek ways to terminate
the transactions regardless of any purchasing contracts or agreements we may
have entered into. The resolution of these matters may be subject to the
exercise of considerable discretion by agencies of the Chinese government, and
forces unrelated to the legal merits of a particular matter or dispute may
influence their determination.

 

Any rights we may have to specific performance, or to seek an injunction under
Chinese law, in either of these cases, are severely limited, and without a means
of recourse by virtue of the Chinese legal system, we may be unable to prevent
these situations from occurring. The occurrence of any such events could have a
material adverse effect on our business, financial condition and results of
operations, in such guises as currency conversion, imports and sources of
supply, devaluations of currency or the nationalization or other expropriation
of private enterprises.

 

 
8


--------------------------------------------------------------------------------




  

In that context, we may have to evaluate the feasibility of acquiring
alternative or fallback manufacturing capabilities to support the production of
our existing and future tonneau cover products. Such development could adversely
affect our cost structure inasmuch as we would be required to support sales at
an acceptable cost—and might have relatively limited time to so adapt. We have
not manufactured these products in the past—and are not expecting to do so in
the foreseeable future. That is because developing these technological
capabilities and building or purchasing a facility will increase our expenses
with no guarantee that we will be able to recover our investment in our
manufacturing capabilities.

 

We engage in cross border sales transactions.

 

Cross border sales transactions carry a risk of changes in import tax and/or
duties related to the import and export of our product, which can result in
pricing changes, which will affect revenues and earnings. Cross border sales
transactions carry other risks including, but not limited to, changing
regulations, wait times, customs inspection and lost or damaged product

 

We will need additional financing.

 

From time to time, in order to expand operations to meet customer demand, the
Company will need to incur additional capital expenditures. These capital
expenditures are intended to be funded from third party sources, including the
incurring of debt and/or the sale of additional equity securities. In addition
to requiring additional financing to fund capital expenditures, the Company may
require additional financing to fund working capital, research and development,
sales and marketing, general and administrative expenditures and operating
losses. The incurrence of debt creates additional financial leverage and
therefore an increase in the financial risk of the Company’s operations. The
sale of additional equity securities will be dilutive to the interests of
current equity holders. In addition, there can be no assurance that such
additional financing, whether debt or equity, will be available to the Company
or that it will be available on acceptable commercial terms. Any inability to
secure such additional financing on appropriate terms could have a materially
adverse impact on the business, financial condition and operating results of the
Company.

 

We rely on key personnel.

 

The Company’s success also will depend in large part on the continued service of
its key operational and management personnel, including executive staff,
research and development, engineering, marketing and sales staff Most
specifically, this includes its President/CEO Steven Rossi and its Chief
Operating Officer Steven Raivio who oversee new product development (in lieu of
a research and development department) as well as implementation of new products
developed, key customer acquisition and retention, overall management and future
growth. The Company faces intense competition for these professionals from its
competitors, customers and other companies throughout the industry. Any failure
on the Company’s part to hire, train and retain a sufficient number of qualified
professionals could impair the business of the Company.

 

 
9


--------------------------------------------------------------------------------




  

We depend on intellectual property rights.

 

The Company’s success depends to a significant degree upon its ability to
develop, maintain and protect proprietary products and technologies. The Company
has one patent through a licensing agreement with its President and CEO at no
cost to the Company. The Company intends to file additional patent applications
in the U.S. and Canada as part of its strategy to protect its proprietary
products and technologies. However, patents provide only limited protection of
the Company’s intellectual property. The assertion of patent protection involves
complex legal and factual determinations and is therefore uncertain and
potentially expensive. The Company cannot provide assurance that patents will be
granted with respect to its pending patent application, that the scope of any
patents it might obtain will be sufficiently broad to offer meaningful
protection, or that it will develop additional proprietary products that are
patentable. In fact, any patents which might issue from the Company’s two
pending provisional patent applications with the USPTO could be successfully
challenged, invalidated or circumvented. This could result in the Company’s
pending patent rights failing to create an effective competitive barrier. Losing
a significant patent or failing to get a patent issued from a pending patent
application the Company considers significant, could have a material adverse
effect on the Company’s business.

 

Confidentiality agreements with employees and others may not adequately prevent
disclosure of trade secrets and other proprietary information.

 

In order to protect our proprietary technology and processes, we also rely in
part on confidentiality agreements with our employees, consultants, outsource
manufacturers and other advisors. These agreements may not effectively prevent
disclosure of confidential information and may not provide an adequate remedy in
the event of unauthorized disclosure of confidential information. In addition,
others may independently discover trade secrets and proprietary information.
Costly and time-consuming litigation could be necessary to enforce and determine
the scope of our proprietary rights, and failure to obtain or maintain trade
secret protection could adversely affect our competitive business position.

 

We are subject to foreign currency risk.

 

The Company is subject to foreign exchange risk as it has two manufacturing
facilities in China, markets extensively in both Canadian and U.S. markets, most
of the Company’s employees reside in Canada and, to date, the Company has raised
funds in Canadian Dollars. Meanwhile, the Company reports results of operations
in U.S. Dollars (USD or US$). Since our Canadian customers pay in Canadian
Dollar, the Company is subject to gains and losses due to fluctuations in the
USD relative to the Canadian Dollar. While having our products manufactured in
China, our manufacturers are paid in USD to better avoid the relatively greater
fluctuation of the Chinese Yuan (RMB). Any large fluctuations in the exchange
between the RMB and USD may cause product costs to increase, therefore affecting
revenues and profits, potentially adversely.

 

 
10


--------------------------------------------------------------------------------




  

We may not be successful in our potential business combinations.

 

The Company may, in the future, pursue acquisitions of other complementary
businesses and technology licensing arrangements. For example, we intend to seek
out a joint venture with one or both of our Chinese manufacturers. In addition,
we have been approached by competitors to license one or more of our tonneau
cover products. The Company may also pursue strategic alliances and joint
ventures that leverage its core products and industry experience to expand its
product offerings and geographic presence. The Company has limited experience
with respect to acquiring other companies and limited experience with respect to
forming collaborations, strategic alliances and joint ventures.

 

If the Company were to make any acquisitions, it may not be able to integrate
these acquisitions successfully into its existing business and could assume
unknown or contingent liabilities. Any future acquisitions the Company makes,
could also result in large and immediate write-offs or the incurrence of debt
and contingent liabilities, any of which could harm the Company’s operating
results. Integrating an acquired company also may require management resources
that otherwise would be available for ongoing development of the Company’s
existing business.

 

We have competition for our market share.

 

We participate in the automotive aftermarket equipment industry which is highly
competitive for a relatively limited customer base. New pickup truck sales (our
principal market) are estimated to be 2,270,000 units for the year 2014, based
on sales through November 30, 2014, (source: Wall Street Journal online) which
should translate (using an approximate 75% of new truck sales) into
approximately 1,700,000 new tonneau covers during the year. (source: Frost &
Sullivan) With 3,457 of our tonneau covers sold during the same period, we
believe the Company represents 2-tenths of one percent of this market. We
consider 5-tenths of one percent of the market to be a break-even market share
for us but there is no assurance that we will reach this market share objective.

 

In addition, some of our competitors sell their products at prices lower than
ours and we compete primarily on the basis of product quality, features, value,
service, and customer relationships. Our competitive success also depends on our
ability to maintain a strong brand and the belief that customers will need our
products and services to meet their growth requirements. The competition that we
face in our market — which varies depending on the particular business segment,
product lines and customers — may prevent us from achieving sales, product
pricing and income goals, which could affect our financial condition and results
of operations. In addition, our current competitors are significantly better
funded and have a longer operating history than us and, for example, we
currently do not have sufficient funding to allow for separately marketing the
TruXmart “brand.”

 

We may not have sufficient product liability insurance.

 

The existence of any defects, errors or failures in our products or the misuse
of our products could also lead to product liability claims or lawsuits against
us. We plan to acquire product liability insurance in both the U.S. and Canada
over the next 3 to 6 months to cover such claims. Assuming that we will be able
to acquire such coverage at reasonable cost, we have no assurance this insurance
will be adequate to protect us from all material judgments and expenses related
to potential future claims or that these levels of insurance will be available
at economical prices, if at all. To that extent, product liability insurance is
conditional and up for further investigation. A successful product liability
claim could result in substantial cost to us. Even if we are fully insured as it
relates to a claim, a claim could nevertheless diminish our brand and divert
management's attention and resources, which could have a negative impact on our
business, financial condition and results of operations. (See also the “Product
Quality” discussion below and the associated recall insurance.)

 

 
11


--------------------------------------------------------------------------------




  

We may produce products of inferior quality.

 

Although the Company makes an effort to ensure the quality of our light truck
tonneau cover products, they could from time to time contain defects, anomalies
or malfunctions that are undetectable at the time of shipment. These defects,
anomalies or malfunctions could be discovered after the Company’s products are
shipped to customers, resulting in the return or exchange of the Company’s
products, claims for compensatory damages or discontinuation of the use of the
Company's products, which could negatively impact the profits and operating
results of the Company. The Company does not presently have product recall, (or
similar function), insurance, namely, (in contrast to product liability),
insurance that protects a company against broad-scale product manufacturing
defects, engineering defects and the costs related to a broad product recall
such as shipping, replacement or repairs. Even if in place, there is no
guarantee that the full costs of any reimbursements or claims, law suits or
litigation would be covered by such insurance. (See also the “Product Liability
Insurance” discussion above.)

 

We may experience patent enforcement and infringement.

 

The automotive aftermarket has been characterized by significant litigation and
other proceedings regarding patents, patent applications and other intellectual
property rights. The situations in which we may become parties to such
litigation or proceedings may include:

 

1. litigation or other proceedings we may initiate against third parties to
enforce our patent rights or other intellectual property rights;

 

2. litigation or other proceedings we or our licensee(s) may initiate against
third parties seeking to invalidate the patents held by such third parties or to
obtain a judgment that our products do not infringe such third parties’ patents;
and

 

3. litigation or other proceedings, third parties may initiate against us to
seek to invalidate our patents.

 

If third parties initiate litigation claiming that our products infringe their
patent or other intellectual property rights, we will need to defend against
such proceedings.

 

The costs of resolving any patent litigation or other intellectual property
proceeding, even if resolved in our favor, could be substantial. Many of our
potential competitors will be able to sustain the cost of such litigation and
proceedings more effectively than we can because of their substantially greater
resources. In some instances competitors may proceed with litigation or other
proceedings pertaining to infringement of their intellectual property as a means
to hinder or devaluate the target defendant company, with no intention of the
matter being resolved in their favor. Uncertainties resulting from the
initiation and continuation of patent litigation or other intellectual property
proceedings could have a material adverse effect on our ability to compete in
the marketplace. Patent litigation and other intellectual property proceedings
may also consume significant management time and costs. Substantial additional
costs may be evident in the event that litigation or other proceedings were
initiated against the Company because TruXmart would have to seek legal defense
or counsel in the province (Canada) or state (U.S.) where the litigation or
legal proceedings were filed.

 

 
12


--------------------------------------------------------------------------------




  

Global economic conditions may adversely affect our industry, business and
results of operations.

 

Our overall performance depends, in part, on worldwide economic conditions which
historically is cyclical in character. The U.S. has largely worked its way out
of an economic recession while other key international economies continue to be
impacted by a recession, characterized by falling demand for a variety of goods
and services, restricted credit, going concern threats to financial
institutions, major multinational companies and medium and small businesses,
poor liquidity, declining asset values, reduced corporate profitability, extreme
volatility in credit, equity and foreign exchange markets and bankruptcies. By
way of example, the automotive aftermarket, specifically fuel saving add-ons
such as light-truck tonneau covers, is typically not as affected by economic
slow-down or recession as other industries or market segments. Currently, these
conditions, (since the Company’s sales are exclusively made in North America
while production occurs in China), can be expected to change. In markets where
our sales occur and go into recession, these conditions affect the rate of
spending and could adversely affect our customers’ ability or willingness to
purchase our products, and delay prospective customers’ purchasing decisions,
all of which could adversely affect our operating results. In addition, in a
weakened economy, companies that have competing products may reduce prices which
could also reduce our average selling prices and harm our operating results.

 

The Company faces intense competition from new products.

 

The Company’s tonneau cover products face intense competition from its
competitors. This competition may increase as new products enter the market,
especially those made overseas and marketed and sold directly into the North
American market by overseas manufactures. In such an event, the competitors’
products may be of similar or better quality compared to the Company’s products.
Alternatively, in the case of generic competition, they may be of equal or
better quality and are sold at substantially lower prices than the Company’s
products. At times, competitors may also release a generic or re-branded version
of a current and successful product at a substantially reduced price in efforts
to increase revenues or market share. As a result, if the Company fails to
maintain its competitive position, this could have a material adverse effect on
its business, cash flow, results of operations, financial position and
prospects.

 

Risks Related to Our Stockholders and Shares of Common Stock

 

We have not voluntarily implemented various corporate governance measures.

 

Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in
the adoption of various corporate governance measures designed to promote the
integrity of the corporate management and the securities markets. Some of these
measures have been adopted in response to legal requirements. Others have been
adopted by companies in response to the requirements of national securities
exchanges, such as the NYSE or The NASDAQ Stock Market, on which their
securities are listed. Among the corporate governance measures that are required
under the rules of national securities exchanges are those that address board of
directors' independence, audit committee oversight and the adoption of a Code of
Ethics. Our Board of Directors expects to adopt a Code of Ethics at its next
Board meeting. The Company has not adopted exchange-mandated corporate
governance measures and, since our securities are not listed on a national
securities exchange, we are not required to do so. It is possible that if we
were to adopt some or all of these corporate governance measures, stockholders
would benefit from somewhat greater assurances that internal corporate decisions
were being made by disinterested directors and that policies had been
implemented to define responsible conduct. For example, in the absence of audit,
nominating and compensation committees comprised of at least a majority of
independent directors, decisions concerning matters such as compensation
packages to our senior officers and recommendations for director nominees may be
made by a majority of directors who have an interest in the outcome of the
matters being decided. Prospective investors should bear in mind our current
lack of corporate governance measures in formulating their investment decisions.

 

 
13


--------------------------------------------------------------------------------




  

We may be exposed to potential risks relating to our internal control over
financial reporting.

 

As directed by Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX 404”), the
SEC has adopted rules requiring public companies to include a report of
management on the Company's internal control over financial reporting in its
annual reports. While we expect to expend significant resources in developing
the necessary documentation and testing procedures required by SOX 404, there is
a risk that we will not comply with all of the requirements imposed thereby. At
present, there is no precedent available with which to measure compliance
adequately. In the event we identify significant deficiencies or material
weaknesses in our internal control over financial reporting that we cannot
remediate in a timely manner, investors and others may lose confidence in the
reliability of our financial statements and our ability to obtain equity or debt
financing could suffer.

 

We have a large number of authorized but unissued shares of our common stock.

 

We have a large number of authorized but unissued shares of common stock, which
our management may issue without further stockholder approval, thereby causing
dilution of your holdings of our common stock. Our management will continue to
have broad discretion to issue shares of our common stock in a range of
transactions, including capital-raising transactions, mergers, acquisitions and
other transactions, without obtaining stockholder approval, unless stockholder
approval is required. If our management determines to issue shares of our
common stock from the large pool of authorized but unissued shares for any
purpose in the future, your ownership position would be diluted without your
further ability to vote on that transaction.

 

Shares of our common stock may continue to be subject to illiquidity because our
shares may continue to be thinly traded and may never become eligible for
trading on a national securities exchange.

 

While we may at some point be able to meet the requirements necessary for our
common stock to be listed on a national securities exchange, we cannot assure
you that we will ever achieve a listing of our common stock on a national
securities exchange. Our shares are currently only eligible for quotation on the
OTCQB, which is not an exchange. Initial listing on a national securities
exchange is subject to a variety of requirements, including minimum trading
price and minimum public “float” requirements, and could also be affected by the
general skepticism of such markets concerning companies that are the result of
mergers with inactive publicly-held companies. There are also continuing
eligibility requirements for companies listed on public trading markets. If we
are unable to satisfy the initial or continuing eligibility requirements of any
such market, then our stock may not be listed or could be delisted. This could
result in a lower trading price for our common stock and may limit your ability
to sell your shares, any of which could result in you losing some or all of your
investments.

 

 
14


--------------------------------------------------------------------------------




  

If the price of the shares of our common stock falls, we may lose eligibility
for quotation on the OTCQB, which could result in investors losing their
investment and would prohibit the Company from further accessing the equity line
of credit.

 

Our shares are currently only eligible for quotation on the OTCQB, which is not
an exchange. Since May 1, 2014, there has been continuing eligibility
requirements for OTCQB, whereby the price of our common stock can’t fall below
$0.01 for thirty consecutive days. If we are unable to satisfy this continuing
eligibility requirement of the OTCQB, the quotation of our common stock could be
moved to the OTC Pink Sheets. This could result in a lower trading price for our
common stock and may limit your ability to sell your shares, any of which could
result in you losing some or all of your investments. More importantly, however,
this would prohibit the Company from having further access to the equity line of
credit, as quotation on the OTC Pink Sheets is insufficient for any such equity
lines of credit.

 

The market valuation of our business may fluctuate due to factors beyond our
control and the value of your investment may fluctuate correspondingly.

 

The market valuation of emerging growth companies, such as us, frequently
fluctuate due to factors unrelated to the past or present operating performance
of such companies. Our market valuation may fluctuate significantly in response
to a number of factors, many of which are beyond our control, including:

 

 

i.

changes in securities analysts’ estimates of our financial performance, although
there are currently no analysts covering our stock;

 

ii.

fluctuations in stock market prices and volumes, particularly among securities
of emerging growth companies;

 

iii.

changes in market valuations of similar companies;

 

iv.

announcements by us or our competitors of significant contracts, new
technologies, acquisitions, commercial relationships, joint ventures or capital
commitments;

 

v.

variations in our quarterly operating results;

 

vi.

fluctuations in related commodities prices; and

 

vii.

additions or departures of key personnel.

 

As a result, the value of your investment in us may fluctuate.

 

 
15


--------------------------------------------------------------------------------




  

We have never paid dividends on our common stock.

 

We have never paid cash dividends on our common stock and do not presently
intend to pay any dividends in the foreseeable future. Investors should not look
to dividends as a source of income.

 

In the interest of reinvesting initial profits back into our business, we do not
intend to pay cash dividends in the foreseeable future. Consequently, any
economic return will initially be derived, if at all, from appreciation in the
fair market value of our stock, and not as a result of dividend payments.

 

We expect to issue more shares in an equity financing, which will result in
substantial dilution.

 

Our Articles of Incorporation authorize the Company to issue 100,000,000 shares
of common stock. Any equity financing effected by the Company may result in the
issuance of additional securities without stockholder approval and may result in
substantial dilution in the percentage of our common stock held by our then
existing stockholders. Moreover, our stock issued in any equity financing
transaction may be valued on an arbitrary or non-arm’s-length basis by our
management, resulting in an additional reduction in the percentage of common
stock held by our then existing stockholders. Our board of directors has the
power to issue any or all of such authorized but unissued shares without
stockholder approval. To the extent that additional shares of common stock or
preferred stock are issued in connection with a business combination or
otherwise, dilution to the interests of our stockholders will occur and the
rights of the holders of common stock might be materially adversely affected.

 

IT IS NOT POSSIBLE TO FORESEE ALL RISK FACTORS WHICH MAY AFFECT THE COMPANY.
MOREOVER, THERE CAN BE NO ASSURANCE THAT THE COMPANY WILL SUCCESSFULLY
EFFECTUATE ITS BUSINESS PLAN. EACH PROSPECTIVE INVESTOR SHOULD CAREFULLY ANALYZE
THE RISKS AND MERITS OF AN INVESTMENT IN THE SHARES AND SHOULD TAKE INTO
CONSIDERATION WHEN MAKING SUCH ANALYSIS, AMONG OTHERS, THE RISK FACTORS
DISCUSSED ABOVE.

 

8. Registration Rights. Within sixty (60) days of the completion of this
Offering, the Company will file a registration statement on Form S-1 (the
“S-1”), which shall include the Shares. The Company shall use commercially
reasonable efforts to cause the S-1 to be declared effective by the United
States Securities and Exchange Commission, and the Shares to be effectively
registered thereunder.

 

9. Responsibility. The Company or its officers and directors shall not be
liable, responsible or accountable for damages or otherwise to any Subscriber
for any act or omission performed or omitted by them in good faith and in a
manner reasonably believed by them to be within the scope of the authority
granted to them by this Subscription Agreement and in the best interests of the
Company, provided they were not guilty of gross negligence, willful or wanton
misconduct, fraud, bad faith or any other breach of fiduciary duty with respect
to such acts or omissions.

 

10. Miscellaneous.

 

(a) The Company and the Subscriber hereby covenant that this Subscription
Agreement is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Company and the
Subscriber with respect to the subject matter of this Subscription Agreement,
and that there exists no oral agreement or understanding, express or implied
liability, whereby the absolute, final and unconditional character and nature of
this Subscription Agreement shall be in any way invalidated, empowered or
affected. There are no representations, warranties or covenants other than those
set forth herein.

 

 
16


--------------------------------------------------------------------------------




  

(b) The headings of this Subscription Agreement are for convenient reference
only and they shall not limit or otherwise affect the interpretation or effect
of any terms or provisions hereof.

 

(c) This Subscription Agreement shall not be changed or terminated except as set
forth herein. All of the terms and provisions of this Subscription Agreement
shall be binding upon and inure to the benefit of and be enforceable by and
against the successors and assigns of the Company and the heirs, executors,
administrators and assigns of the Subscriber.

 

(d) A modification or waiver of any of the provisions of this Subscription
Agreement shall be effective only if made in writing and executed with the same
formality as this Subscription Agreement. The failure of either the Company or
the Subscriber to insist upon strict performance of any of the provisions of
this Subscription Agreement shall not be construed as a waiver of any subsequent
default of the same or similar nature, or of any other nature or kind.

 

(e) The various provisions of this Subscription Agreement are severable from
each other and from the other provisions of this Agreement, and in the event
that any provision in this Subscription Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Subscription Agreement shall be fully effective, operative and enforceable.

 

(f) Pronouns used herein are to be interpreted as referring to both the
masculine and feminine gender.

 

(g) This Subscription Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without reference to conflict of laws
principle. The parties agree that in the event of a laws controversy arising out
of the interpretation, construction, performance or breach of this Subscription
Agreement, any and all claims arising out of, or relating to, this Subscription
Agreement shall be submitted by arbitration according to the Commercial
Arbitration Rules of the American Arbitration Association located in New York
City before a single arbitrator. Notwithstanding the prior sentence, any other
action commenced by either party herein shall be venued in the appropriate court
of competent jurisdiction located in the county of New York, State of New York.

 

(h) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original and all of which together shall be deemed
to be one and the same instrument.

 

THE SUBSCRIBER ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE TO IT, OR TO ITS ADVISORS, BY THE
COMPANY, OR BY ANY PERSON ACTING ON BEHALF OF THE COMPANY, WITH RESPECT TO THE
INTERESTS, THE PROPOSED BUSINESS OF THE COMPANY, THE DEDUCTIBILITY OF ANY ITEM
FOR TAX PURPOSES, AND/OR THE ECONOMIC, TAX, OR ANY OTHER ASPECTS OR CONSEQUENCES
OF A PURCHASE OF AN INTEREST AND/OR ANY INVESTMENT IN THE COMPANY, AND THAT IT
HAS NOT RELIED UPON ANY INFORMATION CONCERNING THE OFFERING, WRITTEN OR ORAL,
OTHER THAN THAT CONTAINED IN THIS AGREEMENT.

 

---------------The rest of this page left intentionally left
blank.------------------

 

 
17


--------------------------------------------------------------------------------




  

SIGNATURE PAGE

 

The Subscriber hereby offers to purchase ________ Shares and encloses payment of
$0.138 per Share for an aggregate investment of $_____.

 

 

 

 

 

 

 

 

 

 

 

AN INDIVIDUAL

 

 

 

 

 

 

 

 

Name of Subscriber

 

 

 

 

 

 

 

 

Name and Title of Authorized Signatory

(If Applicable)

 

 

 

 

 

 

 

 

(Print) Street Address - Residence

 

 

 

 

 

 

 

 

(Print) City, State and Zip Code

 

 

 

 

 

 

 

 

Social Security/Taxpayer I.D. Number:

 

 

AGREED TO AND ACCEPTED:

 

As of February 10, 2015

 

FRANCHISE HOLDINGS INTERNATIONAL, INC.

 

By: ___________________________________

Steven Rossi, President

 

---------------The rest of this page left intentionally left
blank.------------------

 

 
18


--------------------------------------------------------------------------------




 

COMPLETE “SUBSCRIBER QUESTIONNAIRE” BELOW;

PROVIDE REQUISITE ADDITIONAL INFORMATION

 

SUBSCRIBER QUESTIONNAIRE

 

PERSONAL DATA.

 

 

 

 

 

Full Name

 

Residence Telephone (Area Code Number)

 

 

 

 

 

 

 

 

 

 

 

Business Telephone (Area Code Number)

 

 

 

 

 

 

 

 

 

Residence or Principal Address (Street/City/State/Zip Code)

 

Birth Date

 

 

 

 

 

 

 

 

 

Mailing Address (if other than residence)

 

Citizenship (U.S./Other)

 

 

 

 

 

 

 

 

 

Marital Status

 

Social Security/Taxpayer I.D. Number

 

 

 

 

 

 

 

 

 

Spouse’s Full Name

 

E-mail Address

 

 

 

 

 

 

 

 

 

Spouse’s Social Security Number

 

Facsimile Number (Area Code/Number)

 

 

 
19


--------------------------------------------------------------------------------




 

ACCREDITED INVESTOR. If Subscriber (or the entity on behalf of which Subscriber
is acting) is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Act, and, as such, falls within at least one
of the following categories, then please INITIAL each applicable category.

 

______ (a) A bank or savings and loan association or other institution (acting
either in an individual or fiduciary capacity), registered broker-dealer,
insurance company, registered investment company, or business development
company, or licensed “small business investment company,” or an employee benefit
plan which either is represented in a fiduciary capacity by a bank, savings and
loan association, insurance company or registered investment advisor, has total
assets in excess of $5,000,000 or is self-directed and the plan’s business
investments are made solely by accredited investors.

 

 ______ (b) A trust (i) with total assets in excess of $5,000,000, (ii) which
was not formed for the specific purpose of acquiring the subject securities, and
(iii) whose purchase is directed by a person who has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the prospective investment.

 

 ______ (c) An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation or similar business trust, or partnership, not formed
for the specific purpose of acquiring the subject securities, with total assets
in excess of $5,000,000.

 

 ______ (d) An entity in which all of the equity owners are “accredited
investors.”

 

 ______ (e) A director or an executive officer of the Company.

 

 ______ (f) A natural person whose individual net worth, or joint net worth with
spouse (if any), exceeds $1,000,000, exclusive of the value of your primary
residence and less any indebtedness secured by your primary residence in excess
of the fair value of such residence and less any loss in value of your primary
residence in the last 60 days.

 

 ______ (g) A natural person whose income in each of the two most recent
calendar years exceeded $200,000 individually, or $300,000 jointly with spouse
(if any), and who reasonably expects to reach that income level in the current
year.

 

 

20

--------------------------------------------------------------------------------